DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
detecting unit in claims 1, 3, and 5 and analyzing unit in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 Claim Objections
5.	Claim 5 objected to because of the following informalities:  it appears that on line 17 ‘light incident into the specific core and to; and’ should read –light incident into the specific core; and-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “detecting unit (in claims 1, 3, and 5)” and “analyzing unit (in claim 5) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions of detecting and analyzing and to clearly link the structure, material, or acts to the functions of detecting and analyzing.  The specification only reiterates the terms ‘detecting unit’ and ‘analyzing unit’ (Fig. 1: 12 and 13).  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Note claims 2 and 4 are rejected by virtue of their dependency from claim 1.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As for claims 1, 3 and 5, again ‘detecting unit’ and ‘analyzing unit’ have been interpreted as invoking 35 USC 112(f).  Applicant’s disclosure only reiterates these terms, ‘detecting unit’ and ‘analyzing unit’ (Fig. 1: 12 and 13).  Therefore, it is unclear as to what structures correspond to these terms; therefore, these terms are indefinite, unbounded function limitations thereby covering all ways of performing ‘detecting’ and ‘analyzing’ and indicates the inventor has not provided sufficient disclosure to show possession of the invention.
	Claims 2 and 4 are rejected by virtue of their dependency from claim 1.
Allowable Subject Matter
10.	Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if the rejections under 35 USC 112(a) are overcome.
 As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a nonlinearity measuring method for measuring optical nonlinearity of an optical fiber to be measured comprising a first end, a second end opposing the first end, a plurality of cores which extend between the first end and the second end and have mutually coupled waveguide modes, and a single cladding surrounding the plurality of cores, ‘determining an intensity of a specific wavelength component caused by optical nonlinearity of the optical claim 1.  Claims 2-4 are allowable at least by virtue of their dependency from claim 1. 
As to claim 5, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a nonlinearity measuring device for measuring optical nonlinearity of an optical fiber to be measured comprising a first end, a second end opposing the first end, a plurality of cores which extend between the first end and the second end and have mutually coupled waveguide modes, and a single cladding surrounding the plurality of cores, ‘determining an intensity of a specific wavelength component caused by optical nonlinearity of the optical fiber to be measured among wavelength components included in light received after receiving light emitted from the specific core at the first end in response to the laser light incident into the specific core’ and ‘determining optical nonlinearity of the optical fiber to be measured on the basis of the intensity of the specific wavelength component’ in combination with the rest of the limitations of claim 5.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.



Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 



/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886